DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
Election/Restrictions
Applicant elected, without traverse, the species of wherein R3 is 
    PNG
    media_image1.png
    96
    168
    media_image1.png
    Greyscale
 in the reply filed on March 24, 2021. Applicant indicated claims 1, 13, 16, 18, 20, 21, 33, 35-37, 46, 53, 59, 62, 63, 66 and 69-73 read upon the elected species. 
In summary claims 1, 13, 16, 18, 20, 21, 33, 35-37, 46, 53, 59, 62, 63, 66 and 69-73 are pending and under consideration. 
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) (PROVISIONAL) or 119(a) (FOREIGN) or under 35 U.S.C. 120 (CONT/CIP), 121(DIV), or 365(c) (WO) is acknowledged. Applicant still has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) (PROVISIONAL) as follows: The later-filed application must be an application for a patent application (the parent for an invention which is also disclosed in the prior application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The 4= cycloalkyl, R7 and R16= alkyl-OH, R14= COOH and some of the species in claim 66 are not found in the provisional document. There may be other omissions as well. Thus, the effective filing date of the present claims is the immediate filing date of May 22, 2018.

Specification
The objection to the abstract of the disclosure is withdrawn based on the amendments. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1 and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Boger et al. (WO 2015179559). The reference has a 102(a)(1) and 102(a)(2) date.
The instant application claims a method of treating a migraine by administering a compound of formula (I), wherein several species found in claim 66 and are embraced by claim 1, are provided below:

    PNG
    media_image2.png
    170
    172
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    122
    389
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    186
    519
    media_image4.png
    Greyscale
.
The reference teaches the following compounds:

    PNG
    media_image5.png
    224
    670
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    222
    678
    media_image6.png
    Greyscale
, see pages 200 and 245, respectively. These are two examples found in the reference; there may be more. The treatment of pain is found in paragraph 0021, page 7. 
The only difference between the cited and claimed compounds is the substitution on the pyrazole ring of the variable R1, the 4-position versus Applicant’s 3-position. These compounds are positional isomers are considered equivalent. The MPEP 2144.09 states “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus)… are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Thus, said claims are rendered obvious by Boger et al. 
  Applicant traverses by stating, “The presently claimed compounds are selective MAGL inhibitors while the compounds of Boger are described as modulators of one or 
This is partially persuasive. 
Indeed, Table 2 of the present application shows “that compounds disclosed therein typically have “A” activity (% inhibition is greater than or equal to 75) at MAGL, and typically have “D” activity (% inhibition is between 0 and 25) at FAAH.” However, these results are shown specifically at 1 uM in Table 1. MPEP 716.02(d) states, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)… See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003).” Therefore, Applicant may amend the claims to include a 1 uM concentration as was used in the assay as noted in Table 1.  
Furthermore, Table 1 in the present application does not provide unexpected results with regards to the IC50 inhibition compared to the Bolger reference. Moreover, the Bolger reference teaches the treatment of a migraine with the compounds disclosed, regardless of the mode of action. Therefore, Applicant may amend the claims to add “by selectively inhibiting monoacylglycerol lipase (MAGL)” to overcome the rejection. 
Therefore the rejection is maintained. 

Claims 1, 13, 16, 18, 20, 21, 33, 35-37, 46, 53, 59, 62, 63, 66 and 69-73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grice et al. (WO 2017087858). The reference has a 102(a)(1) and 102(a)(2) date.
The instant application claims a method of treating a migraine by administering a compound of formula (I), wherein a species found in claim 66, page 24 and is embraced by claim 1 is provided below:

    PNG
    media_image2.png
    170
    172
    media_image2.png
    Greyscale
, 
    PNG
    media_image7.png
    239
    474
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    236
    677
    media_image8.png
    Greyscale
, see page 172, first row. Only one species was cited, however, the reference is replete with species which read upon at least claim 1. The method of treating pain is found on page 180, claim 47.
The only difference between the cited and claimed compounds is the substitution on the pyrazole ring of the variable R1, the 4-position versus Applicant’s 3-position. These compounds are positional isomers are considered equivalent. The MPEP 2144.09 states “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus)… are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Thus, said claims are rendered obvious by Grice et al. 
Applicant traverses by stating, “Again, while the claimed compounds are selective inhibitors of MAGL, the compounds of Grice are inhibitors of MAGL and/or FAAH, 1.e., the compounds of Grice are not selective. Table 3 of Grice illustrates that the compounds disclosed therein generally have comparable inhibitory activity at both MAGL and FAAH. As with Boger, nothing in Grice teaches or suggests that the use of 
This is partially persuasive. 
Indeed, “Table 3 of Grice illustrates that the compounds disclosed therein generally have comparable inhibitory activity at both MAGL and FAAH.” However, the unexpected results presented in Table 1 of the present application provides results at 1 uM only. MPEP 716.02(d) states, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)… See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003).” Therefore, Applicant may amend the claims to include a 1 uM concentration as was used in the assay as noted in Table 1.
Furthermore, Table 1 in the present application does not provide unexpected results with regards to the IC50 inhibition compared to the Grice reference. Moreover, the Grice reference teaches the treatment of a migraine with the compounds disclosed, 
Therefore the rejection is maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 13, 16, 18, 20, 21, 33, 35-37, 46, 53, 59, 62, 63, 66 and 69-73 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10385057 (corresponds to WO 

Claims 1, 13, 16, 18, 20, 21, 33, 35-37, 46, 53, 59, 62, 63, 66 and 69-73 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10927105.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the compounds claimed in the ‘105 patent are positional isomers of the presently claimed compounds embraced by the genus of formula (I). The same argument provided above for positional isomers applies here too. Moreover, there is no patentable distinction between compounds and methods of intended use of said compounds. The ‘105 patent is a continuation of the present application.

Claims 1, 13, 16, 18, 20, 21, 33, 35-37, 46, 53, 59, 62, 63, 66 and 69-73 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10266497.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the compounds claimed in the ‘497 patent are embraced by the genus of formula (I) of the present application. Moreover, there is no patentable distinction between compounds and methods of intended use of said compounds. 


Indeed, if unexpected results were provided, which addressed the positional isomerism rationale in the 103 rejections, those OTDP [(obviousness-type double patenting)] rejections based on the same rationale would also be overcome. However, as noted above in the 103 art rejections, and which is equally applicable here, the provided explanation for unexpected results is not sufficient to overcome the obviousness rejection. Therefore, the three OTDP rejections are maintained.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SUSANNA MOORE/Primary Examiner, Art Unit 1624